Citation Nr: 0214346	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  93-20 886	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
heat injury with recurrent episodes of altered consciousness 
and anxiety to include post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1979 to November 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions which determined that 
an evaluation in excess of 30 percent for residuals of a heat 
injury with recurrent episodes of altered consciousness and 
anxiety to include PTSD was not warranted.  

A Central Office Board hearing was held in January 2001, 
before the Board Member signing this document.  The Board 
Member had been designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102 (West 1991 & Supp. 
2002).  A transcript of the hearing testimony has been 
associated with the claims file.  It is noted that at that 
hearing, the veteran withdrew the issues of entitlement to an 
increased evaluation for headaches and entitlement to an 
earlier effective date for the grant of service connection 
for headaches.  Therefore, the Board no longer has 
jurisdiction of these issues.  

It is noted that the Board remanded the case in April 1994, 
December 1996 and most recently, in March 2001 for additional 
development, and the case was last returned to the Board in 
August 2002.  In March 2001, the Board denied the veteran's 
claim of clear and unmistakable error in evaluating his 
disability under Diagnostic Codes 8199-9307 in a September 
1988 rating decision.  


FINDINGS OF FACT

1.  All pertinent and available evidence has been obtained 
and associated with the claims folders.

2.  The veteran's residuals of heat injury with recurrent 
episodes of altered consciousness, anxiety and PTSD have, 
according to the more recent evidence on file, showed some 
increase in obsessions, the onset of some suicidal thoughts, 
and cause considerable social and industrial impairment, but 
no more, under the old criteria, with some reduced 
reliability and productivity in occupational and social 
functioning, with some obsessive thought, and impairment of 
judgment, but no more, under the new criteria.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent, but no more, 
for residuals of heat injury with recurrent episodes of 
altered consciousness; anxiety and PTSD have not been met by 
the more recent medical reports on file.  38 U.S.C.A. § 1155 
(West 1991 & Supp 2002); 66 Fed. Reg. 45,620-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, became effective during the pendency of this appeal.  
Codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2002).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  The Board has therefore reviewed this 
case with the provisions of those laws in mind, and finds 
that VA's duty to assist the appellant in developing the 
evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examination and pertinent medical treatment records were 
requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claims, and was specifically 
advised of the notice and duty to assist provisions of the 
VCAA in correspondence dated in February 2002.  He has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  As it appears that all pertinent 
evidence has been obtained, even without more specific notice 
as to which party will get which evidence, the Board finds 
that the claims are ready to be reviewed on the merits.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096 (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp 2002)); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002); 38 C.F.R. Part 4 (2001).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  

Historically, service connection for residuals of a heat 
injury with recurrent episodes of altered consciousness was 
established with a 30 percent rating in September 1988 RO 
decision, effective November 1986.  That rating was assigned 
under Codes 8199-9307.  The Board notes that the veteran's 
service-connected disability is currently characterized as 
residuals of heat injury with recurrent episodes of altered 
consciousness, anxiety, and PTSD.  

The veteran contends that his service-connected residuals of 
heat injury with recurrent episodes of altered consciousness, 
anxiety and PTSD warrants an evaluation in excess of the 
currently assigned 30 percent rating.  His service-connected 
disability is now evaluated by analogy under  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 for PTSD.  

On and before November 6, 1996, the rating schedule directed 
that a 30 percent disability evaluation was warranted for 
PTSD when there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent disability evaluation was warranted 
for PTSD when there was considerable impairment in the 
veteran's ability to establish or maintain effective or 
favorable relationships with people and that his reliability, 
flexibility, and efficiency levels be so reduced by reason of 
his psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation required that 
the veteran's ability to establish and maintain effective or 
favorable relationships with people be severely impaired and 
the psychoneurotic symptoms be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
required that the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, the veteran's symptoms are 
totally incapacitating psychoneurotic, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

On November 7, 1996, the Secretary of VA amended those 
portions of the Schedule for evaluating mental disorders. 
Under the revised rating schedule, a 30 percent disability 
evaluation is warranted for PTSD which is productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
disability evaluation is warranted for PTSD which is 
productive of occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent disability evaluation is 
warranted for PTSD which is productive of occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2001).  

The criteria for evaluating mental disorders were changed 
during the course of the appeal.  Either the old or new 
rating criteria may apply to the veteran's case, whichever 
are more favorable to him, although the new criteria are only 
applicable to the period of time since their effective date.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 3- 
2000 (Precedent Opinion of the VA General Counsel).  

A review of his service medical records reveals that the 
veteran was seen on several occasions complaining of being 
hot, disoriented, and losing equilibrium after running, but 
that he was able to exercise without difficulty in cool 
weather.  His temperature ranged from 95.1 to 108 degrees.  
The impressions included symptoms associated with mild 
recurrent heat exhaustion, possible atypical seizures, 
syncopal episodes, seizure disorder, and heat stress related 
with possible neurological involvement.  An August 1986 
medical board evaluation reviewed the veteran's history of 
periods of altered consciousness, feeling extremely hot after 
running, dizziness.  On testing, similar results were 
elicited.  A neurological evaluation with 
electroencephalogram testing was normal.  The diagnoses 
included recurrent heat injuries, recurrent episodes of 
alteration of consciousness of uncertain etiology, likely 
secondary to heat injury, partial complex-type seizures of 
uncertain etiology.  Separation was recommended and the 
veteran was medically discharged in November 1986.  

On VA examination in January 1987, testing elicited 
significant stuttering, hyperventilation, and general 
tremulousness.  There was no loss of consciousness.  The 
final diagnoses included probably history of heat exhaustion, 
possible anxiety attacks and episodic alterations of 
consciousness of unknown cause.  The examiner opined that 
there was a strong psychological component.  

In an October 1987 private neurological evaluation report, 
all cranial nerve findings were within normal limits and 
extraocular movement was full.  EEG tests and CT scan were 
reviewed and found to be normal.  The diagnostic impressions 
included episodes of altered consciousness by history, a 
history of heat stroke in 1983, possible seizures, and 
possible brain injury at time of 1983 heat stroke.  

A September 1988 private medical record reflects a diagnostic 
impression of heat intolerance.  It was noted that the 
veteran was advised to avoid strenuous activity in warm 
weather and to avoid extremes in temperature.  

On VA psychiatric examination in December 1988, the veteran 
reported syncopal episodes when exposed to excessive heat or 
exercise.  The diagnosis was residuals of heat injury with 
recurrent episodes of altered consciousness following heat 
stroke.  

On VA neurological examination in December 1988, the 
diagnostic impressions were possible defect of central 
thermoregulation, by history and possible hyperventilation 
syndrome by history.  

On VA examination in February 1990, the veteran related that 
if the temperature got above 75 degrees he became incoherent, 
had trouble speaking and his body became "floppy."  The 
diagnostic impression was heat intolerance by history.  

A December 1991 Naval hospital neurology statement shows that 
the veteran's diagnosis of heat intolerance was well 
established.  It was noted that the veteran required a 
"cooling suit" in order to avoid a crippling and 
potentially deadly heat stroke.  

VA hospital records dated in January 1992 reflect a diagnosis 
of heat intolerance.  It was noted that the most appropriate 
therapeutic approach would be psychological.  A psychiatric 
consultation report reflected a diagnosis of psychological 
factors affecting a physical condition.  

On VA examination in April 1992, the veteran complained of 
heat episodes requiring the use of a cooling suit.  He said 
that he became combative with the episodes and experienced 
tremulousness, rigidity, confusion, lightheadedness, and 
stuttering.  The examiner noted that the veteran had a normal 
neurologic examination with no evidence of an organic cause 
for his heat intolerance complaints.  

A September 1993 VA hospital discharge summary notes 
diagnoses including, somatoform disorder; probable alcohol 
abuse; mixed personality traits, and history of heat 
intolerance.  

Private medical records dated from April 1991 to December 
1993 generally show treatment for diagnosed heat intolerance 
and dysthymia.  His treatment included wearing a cooling vest 
in warm temperatures and medication management.  

VA medical records dated from August 1993 to August 1994 
reflects, in pertinent part, treatment for heat intolerance, 
mental health problems, and marital counseling.  

A February 1995 private thermoregulatory evaluation reflects 
that the veteran had a reduced ability to seat but his 
sweating onset temperature appeared normal.  It was noted 
that the veteran displayed an unusual cognitive dysfunction 
during hyperthermia.  

On VA mental disorders examination in March 1995, the veteran 
indicated that his life was controlled by his need to 
carefully monitor the ambient temperature and to always be 
prepared to avoid temperatures higher than 80 degrees.  He 
stated that when he became overheated, he experienced a 
progressive reaction including gradual mental and physical 
slowing, headaches, and falling to the ground.  The examiner 
noted that the veteran had developed a pathological 
behavioral and cognitive syndrome in response to his heat 
intolerance.  The examiner related that the veteran developed 
a significant anxiety response in reaction to his overheating 
which then became a part of an overall physical and emotional 
response with episodes of heat intolerance.  It was noted 
that he had a great deal of worry and obsessional thinking 
relating to his medical condition.  The diagnoses included 
anxiety disorder, not otherwise specified; depressive 
disorder, not otherwise specified, in remission; alcohol 
abuse, in remission; undifferentiated somatoform disorder; 
marital problems, obsessive-compulsive and narcissistic 
personality traits.  Heat intolerance was also noted.  

On VA brain diseases examination in March 1995, the 
diagnostic impressions included normal neurological 
examination with the exclusion of a sluggishly reactive pupil 
on the right; past history of heat stroke; heat intolerance 
of unknown etiology, and psychiatric disorders.  

A July 1997 private neurology record reflects that the 
veteran was seen for evaluation of episodes of confusion 
related to hyperthermia.  The examiner indicated that the 
episodes were consistent either with syncope or actual 
seizures but were more likely syncopal in origin.  An EEG 
telemetry report did not show any epileptiform activity.  No 
evidence of any clinical seizures or changes in EEG 
accompanying his subjective symptoms after exercise were 
shown.  

A private medical evaluation report dated in July 1997 
reflected no evidence of abnormal thermoregulation.  

On VA mental disorders examination in September 1997, the 
diagnosis was anxiety disorder, not otherwise specified, in 
remission and heat intolerance.  His Global Assessment of 
Functioning (GAF) score was 65.  

On VA brain diseases examination in September 1997, the 
diagnosis was residuals of heat injury.  It was noted that 
with the limitations placed on the veteran by his heat 
intolerance as well as being labeled with innumerable 
psychiatric problems would understandably result in the 
development of some depression and anxieties.  It was noted 
that such difficulties have produced significant changes in 
his life.  

On October 1997 VA neurology examination, the diagnosis was 
history of heat intolerance.  

During the January 2001 Central Office hearing, the veteran 
testified that he has had seven jobs in the past ten years.  
He stated that he had problems with social interaction, 
supervisors and maintaining a cool temperature in his work 
environment.  The veteran stated that his physical condition 
had shown some improvement.  He said that he participated in 
martial arts with his wife and socialized with family 
members.  

On VA mental disorders examination in May 2001, the veteran 
reported that his psychiatric symptoms began subsequent to 
the heatstroke episodes during service.  He stated that he 
continued to have difficulty dealing with memories related to 
his in-service heatstroke episodes.  He indicated that he was 
fearful about having additional heatstroke episodes and until 
the last couple of years, he had to wear a cooking suit to 
keep his body temperature down.  He said that his condition 
had improved such that he no longer has to wear the cooling 
suit, but he still had a tremendous fear and anxiety whenever 
the temperature rose above 80 degrees, and particularly 
during the summer months.  The veteran reported difficulties 
with depression, which included crying spells, depressed 
mood, poor appetite and some weight loss.  He said that he 
experienced irritability, anger, and loss of control, 
especially with authority figures.  The veteran indicated 
that he had some difficulty with concentration, memory 
disturbance, anhedonia, and lethargy.  It was noted that he 
has had suicidal thoughts fairly frequently but felt that he 
was in control of those impulses.  On mental status 
examination, the veteran was oriented, times four.  His mood 
was tearful, sad, and anxious.  No evidence of any thought 
disorder or illogicality to his speech was shown.  The 
diagnostic assessment was PTSD, chronic and major depressive 
disorder, recurrent, moderate.  It was noted that his social 
and economic situations were consistent with the diagnoses 
and his mental status examination.  The examiner indicated 
that he appeared to be moderately impaired, socially and 
recreationally by his psychiatric disorders but such was also 
based on a real medical condition, which would also limit his 
activities and exposures.  The examiner related that his 
fears, anxieties, and depression had affected his ability to 
get along with others at work and to maintain a consistent 
work history.  The GAF score was 50.  

A November 2001 VA medical record notes that the veteran 
reported recent depression, hopelessness, and growing 
difficulty in containing his anger related to events 
surrounding his in-service heatstroke episodes.  The GAF 
score was listed as 45.  

The record also contains a statement from a private social 
worker who sees the veteran approximately every other week.  
He describes increased symptoms and obsessions.  The veteran 
reportedly was also undergoing some family therapy.  His GAF 
score was said to be 48-52.  There was some suicidal 
ideation, but responsibility to his family muted these 
impulses.

It is the conclusion of the undersigned, that the more recent 
medical findings suggest some recent deterioration in the 
veteran's symptoms.  His GAF score as most recently reported 
has declined some, and there seems to be some increase in his 
obsessions.  While there has been a moderation of the 
symptoms for part of the appeal period, more recently an 
increase in severity is noted.  As such, with resolution of 
reasonable doubt in his favor, based on these more recent 
findings, the Board concludes that a 50 percent rating, but 
no more, is warranted for the service connected disorder.

It seems under the either new or the old criteria, that the 
most recent symptoms more nearly approximate a 50 percent 
rating.  38 C.F.R. § 4.7.  Accordingly, a 50 percent rating, 
but no more, is assigned.  The veteran does not manifest any 
of the symptoms needed for the 70 percent rating, under 
either criteria.  It is noted that those criteria are set out 
above.  


ORDER

Based on a review of all the record, including the more 
recent medical reports, an evaluation of 50 percent, but no 
more, for residuals of heat injury with recurrent episodes of 
altered consciousness, anxiety and PTSD is granted subject to 
the law and regulations governing the award of monetary 
benefits.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

